Appeal from an order of Supreme Court, Erie County (Siwek, J.), entered May 17, 2002, which granted the motion of defendant Trey Monrian, doing business as Forest Green Landscaping, for summary judgment dismissing the amended complaint and cross claims against him.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court, Erie County, Siwek, J. Present — Pigott, Jr., P.J., Pine, Wisner and Kehoe, JJ.